Name: Commission Regulation (EEC) No 3473/91 of 29 November 1991 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 11 . 91 Official Journal of the European Communities No L 328/27 COMMISSION REGULATION (EEC) No 3473/91 of 29 November 1991 fixing the import levies on milk and milk products known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 1653/91 (3), as last amended by Regulation (EEC) No 3327/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1653/91 to the prices Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p . 13 . 0 OJ No L 150, 15. 6. 1991 , p. 19 . 0 OJ No L 151 , 15. 6. 1991 , p. 22. (4) OJ No L 314, 15. 11 . 1991 , p. 18 . No L 328/28 Official Journal of the European Communities 30 . 11 . 91 ANNEX to the Commission Regulation of 29 November 1991 fixing die import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 17,69 0401 10 90 I 16,58 0401 20 1 1 24,46 0401 20 19 I 23,25 0401 20 91 29,84 0401 20 99 \ 28,63 0401 30 11 76,32 0401 30 19 l 75,11 0401 30 31 I 146,56 0401 30 39 145,35 0401 30 91 245,62 0401 30 99 \ 244,41 0402 10 11 (4) 126,11 0402 10 19 0 118,86 0402 10 91 CM4) 1,1 886 / kg + 29,22 0402 10 99 00 1,1 886 / kg + 21,97 0402 21 11 (4) 176,92 0402 21 17 (4) 169,67 0402 21 19 (4) 169,67 0402 21 91 (4) 213,81 0402 21 99 (4) 206,56 0402 29 1 1 000 1,6967 / kg + 29,22 0402 29 15 CM4) 1,6967 / kg + 29,22 0402 29 19 CM4) 1,6967 / kg + 21,97 0402 29 91 C)(4) 2,0656 / kg + 29,22 0402 29 99 00 2,0656 / kg + 21,97 0402 91 11 (4) 30,28 0402 91 19 (4) 30,28 0402 91 31 (4) 37,85 0402 91 39 0 37,85 0402 91 51 (4) 146,56 0402 91 59 (4) 145,35 0402 91 91 (4) 245,62 0402 91 99 (4) 244,41 0402 99 1 1 (4) 49,85 0402 99 19 (4) 49,85 0402 99 31 00 1,4293 / kg + 25,60 0402 99 39 00 1,4293 / kg + 24,39 0402 99 91 00 2,41 99 / kg + 25,60 0402 99 99 00 2,41 99 / kg + 24,39 0403 10 02 126,11 0403 10 04 \ 176,92 30 . 11 . 91 Official Journal of the European Communities No L 328/29 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0403 10 06 213,81 0403 10 12 (') 1,1886 / kg + 29,22 0403 10 14 0 1,6967 / kg + 29,22 0403 10 16 (') 2,0656 / kg + 29,22 0403 10 22 II 26,87 0403 10 24 32,25 0403 10 26 78,73 0403 10 32 0 0,2083 / kg + 28,01 0403 10 34 0 0,262 1 / kg + 28,01 0403 10 36 0 0,7269 / kg + 28,01 0403 90 11 II 126,11 0403 90 13 Il 176,92 0403 90 19 213,81 0403 90 31 (') 1,1886 / kg + 29,22 0403 90 33 (') 1,6967 / kg + 29,22 0403 90 39 (') 2,0656 / kg + 29,22 0403 90 51 26,87 0403 90 53 32,25 0403 90 59 78,73 0403 90 61 0 0,2083 / kg + 28,01 0403 90 63 0 0,2621 / kg + 28,01 0403 90 69 (') 0,7269 / kg + 28,01 0404 10 11 26,99 0404 10 19 0 0,2699 / kg + 21,97 0404 10 91 0 0,2699 / kg 0404 10 99 0 0,2699 / kg + 21,97 0404 90 11 126,11 0404 90 13 l 176,92 0404 90 19 213,81 0404 90 31 126,11 0404 90 33 176,92 0404 90 39 213,81 0404 90 51 0 1,1886 / kg + 29,22 0404 90 53 00 1,6967 / kg + 29,22 0404 90 59 0 2,0656 / kg + 29,22 0404 90 91 0 1,1886 / kg + 29,22 0404 90 93 00 1,6967 / kg + 29,22 0404 90 99 0 2,0656 / kg + 29,22 0405 00 10 253,29 0405 00 90 309,01 0406 10 10 0 233,90 0406 10 90 0 285,03 0406 20 10 00 398,42 0406 20 90 0 398,42 0406 30 10 00 185,87 0406 30 31 00 175,40 0406 30 39 00 185,87 0406 30 90 00 282,59 No L 328/30 Official Journal of the European Communities 30 . 11 . 91 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0406 40 00 (3)(4) 148,14 0406 90 11 (3)(4) 234,82 0406 90 13 m 180,59 0406 90 15 (3)(4) 180,59 0406 90 17 em 180,59 0406 90 19 (3)(4) 398,42 0406 90 21 on 234,82 0406 90 23 no 188,31 0406 90 25 no 188,31 0406 90 27 (3)(4) 188,31 0406 90 29 on 188,31 0406 90 31 on 188,31 0406 90 33 o 188,31 0406 90 35 f)f) 188,31 0406 90 37 ) f) 188,31 0406 90 39 on 188,31 0406 90 50 (3)(4) 188,31 0406 90 61 398,42 0406 90 63 o 398,42 0406 90 69 o 398,42 0406 90 71 o 233,90 0406 90 73 o 188,31 0406 90 75 n 188,31 0406 90 77 o 188,31 0406 90 79 o 188,31 0406 90 81 o 188,31 0406 90 83 n 188,31 0406 90 85 (4) 188,31 0406 90 89 on 188,31 0406 90 91 o 233,90 0406 90 93 o 233,90 0406 90 97 0 285,03 0406 90 99 o 285,03 1702 10 10 30,63 1702 10 90 30,63 2106 90 51 30,63 2309 10 15 91,57 2309 10 19 Il 118,90 2309 10 39 li 111,44 2309 10 59 \ 92,01 2309 10 70 ll 118,90 2309 90 35 \\ 91,57 2309 90 39 || 118,90 2309 90 49 111,44 2309 90 59 \ 92,01 2309 90 70 1 18,90 30 . 11 . 91 Official Journal of the European Communities No L 328/31 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation. (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90 .